Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art references: Miller (US Patent 9,102,026); Anderson (US Patent Publication 2015/0080966); (McGinley et al. US Patent Publication 2015/0066038); and Kozin (US Patent 6,665,948) fail to disclose all of the limitations in independent claim 1. Specifically, none of the prior art anticipate or would be obvious to combine a method for multi-directional drilling of a bone; wherein the method includes retracting a drill bit at least partially relative to a first bore; repositioning the drill bit at a proximal portion of the first bore at an angle with respect to the first bore; drilling a second bore through the bone with the drill bit while monitoring a displacement and a force, the second bore extending at an angle relative to the first bore; and detecting, based on the displacement and the force, a leading edge of the drill bit in the second bore passing through an exterior portion of a cortex of the bone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Diana Jones/Examiner, Art Unit 3775                                                                                                                                                                                                        
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775